Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 4-11 are pending and examined. Claims 2 and 3 are canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) received on 8/6/2019, 10/22/2019, and 9/30/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Jacobs on 9/7/2021.

Claims 6, 8, 10, and 11 have been accepted and remain as originally presented.

The claims have been amended as follows: 
Claim 1 has been amended as follows:
	1 (Currently Amended). An automated analyzer comprising: 
	a reagent container holder including an openable and closable opening and a plurality of reagent container holding slots each capable of holding a reagent container at an internal predetermined position, wherein the reagent container holder further comprises: 
	a cylindrical, hollow drum disposed so as to be rotatable around a vertical shaft; and a heat insulating cover covering an upper surface, a lower surface, and a cylindrical side surface of the drum, and the opening is formed in the heat insulating cover; and 
	loading assisting means executing a loading process of conveying the reagent container from outside of the reagent container holder into the reagent container holder via the opening to load the reagent container into one of the reagent container holding slots and a taking-out process of conveying the reagent container from the reagent container holding slot to outside of the reagent container holder via the opening, 
	the loading assisting means being provided with a reagent container installing section in which the reagent container is enabled to be installed, a pillar movably supporting the reagent container installing section, and an operation handle operating the reagent container installing section in conjunction with an operation by a user,
	wherein the loading assisting means, in the loading process, lowers, in conjunction with movement of the operation handle in a vertical direction, the reagent container placed on the reagent container installing section into the drum through the opening and moves, in conjunction with movement of the operation handle in a direction other than the vertical direction, the reagent container on the reagent container installing section in a direction away from the vertical shaft of the drum to the reagent container holding slot provided in an inner periphery of the drum.

Claims 2 and 3 have been canceled.

Claim 4 has been amended as follows:
	4 (Currently Amended). The automated analyzer according to claim [[2]] 1, wherein 
	the loading assisting means, in the taking-out process, 
	moves, in conjunction with movement of the operation handle in the direction other than the vertical direction, the reagent container held on the particular reagent container holding slot from the reagent container holding slot in a direction closer to the vertical shaft of the drum to place the reagent container onto the reagent container installing section, and 
	moves, in conjunction with movement of the operation handle in the vertical direction, the reagent container installing section on which the reagent container is placed, to outside of the drum via the opening.

Claim 5 has been amended as follows:
	5 (Currently Amended). The automated analyzer according to claim 1, wherein 
	the loading assisting means further comprises reagent container pull-out means coupling, in the taking-out process, the reagent container and the reagent container installing section together to enable the reagent container to be pulled out from the reagent container holding slot, the reagent container pull-out means supported so as to be pivotable around a rotation support shaft fitted into a rotation support hole, the reagent container pull-out means comprising a protrusion provided on an underside of the rotation support shaft and an operation plate protruding in a direction away from the rotation support shaft on an upper side of the rotation support shaft.

Claim 7 has been amended as follows:
	7 (Currently Amended). The automated analyzer according to claim [[1]] 6, wherein 
	the reagent container installing section further comprises: 
	a third protrusion supported so as to be pivotal around the support shaft and coming into abutting contact with the reagent container when the reagent container is inserted into the reagent container installing section; and 
	a fourth protrusion provided on a lower surface of the reagent container installing section so as to face an upper surface of the reagent container loaded in the reagent container holding slot in the reagent container holder, the fourth protrusion pivoting around the support shaft along with the third protrusion, wherein 
	in a case where the reagent container is not inserted into the reagent container installing section, the fourth protrusion is disposed in a position where the fourth protrusion does not come into abutting contact with the upper surface of the reagent container loaded in the reagent container holding slot, 
	in a case where the reagent container is inserted into the reagent container installing section, the fourth protrusion is disposed in a position where the fourth protrusion 
	when the reagent container is inserted into the reagent container installing section and the reagent container installing section is lowered, in a case where the reagent container holding slot is empty, the fourth protrusion does not come into abutting contact with the upper surface of the reagent container and enables the reagent container installing section to be lowered, and 
	in a case where the reagent container is loaded in the reagent container holding slot, the fourth protrusion comes into abutting contact with the upper surface of the reagent container to inhibit lowering of the reagent container installing section.

Claim 9 has been amended as follows:
	9 (Currently Amended). The automated analyzer according to claim 1, comprising: 
	a guide pin moving in conjunction with movement of the operation handle; 
	a guide rail enabling the guide pin to be slidably fitted in the guide rail and moved; and 
	a reagent container push-out section pushing out the reagent container held on the reagent container installing section, wherein 
	the guide rail is partly formed into a vertical portion extending in a vertical direction and into a circular arc portion extending continuously from the vertical portion, and 
	the guide pin moves along the vertical portion of the guide rail to move the reagent container installing section in a 
Reasons for Allowance
Claims 1 and 4-11 have been renumbered as claims 1 and 2-9, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
Carey et al. (US Pat. No. 5,609,822; hereinafter Carey; already of record on the IDS received 9/30/2020) teaches an automated analyzer similar to that claimed. However, Carey does not teach or fairly suggest, either alone or in combination with the art, a reagent container holder that comprises: a cylindrical, hollow drum disposed so as to be rotatable around a vertical shaft; and a heat insulating cover covering an upper surface, a lower surface, and a cylindrical side surface of the drum, and the opening is formed in the heat insulating cover; or 
	a loading assisting means that, in a loading process, lowers, in conjunction with movement of the operation handle in a vertical direction, the reagent container placed on the reagent container installing section into the drum through the opening and moves, in conjunction with movement of the operation handle in a direction other than the vertical direction, the reagent container on the reagent container installing section in a direction away from the vertical shaft of the drum to the reagent container holding slot provided in an inner periphery of the drum.
Kitagawa et al. (US Pub. No. 2008/0014118; hereinafter Kitagawa; already of record on the IDS received 8/6/2019) teaches an automated analyzer similar to that claimed. However, Kitagawa does not teach or fairly suggest, either alone or in combination with the art, a reagent container holder that comprises: a cylindrical, hollow drum disposed so as to be rotatable around a vertical shaft; and a heat insulating cover covering an upper surface, a lower surface, and a cylindrical side surface of the drum, and the opening is formed in the heat insulating cover; or 
	a loading assisting means that, in a loading process, lowers, in conjunction with movement of the operation handle in a vertical direction, the reagent container placed on the reagent container installing section into the drum through the opening and moves, in conjunction with movement of the operation handle in a direction other than the vertical direction, the reagent container on the reagent container installing section in a direction away from the vertical shaft of the drum to the reagent container holding slot provided in an inner periphery of the drum.
Kraemer et al. (US Pub. No. 2012/0301359; hereinafter Kraemer; already of record on the IDS received 8/6/2019) teaches an automated analyzer similar to that claimed. However, Kraemer does not teach or fairly suggest, either alone or in combination with the art, a reagent container holder that comprises: a cylindrical, hollow drum disposed so as to be rotatable around a vertical shaft; and a heat insulating cover covering an upper surface, a lower surface, and a cylindrical side surface of the drum, and the opening is formed in the heat insulating cover; or 
.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 1798    

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798